ALPINE FINANCIAL AND MORTGAGE SERVICES, INC., Appellant,
v.
FIRST FRANKLIN FINANCIAL CORPORATION, Appellee.
No. 4D09-676.
District Court of Appeal of Florida, Fourth District.
August 4, 2010.
David J. Valdini and Sharon L. Kung of David J. Valdini & Associates, P.A., Fort Lauderdale, for appellant.
Lee D. Mackson, Stephen T. Maher and Allison L. Grossman of Shutts & Bowen, LLP, Miami, for appellee.
PER CURIAM.
Affirmed.
GROSS, C.J., CIKLIN, J., and KEYSER, JANIS BRUSTARES, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.